Citation Nr: 1500492	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Prior to September 1, 2010, entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another/housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1972 to December 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
During the pendency of this appeal, in an October 2012 rating decision, the RO granted SMC based on loss of use of this right hand and right foot effective September 1, 2010.  Accordingly, beginning September 1, 2001, the issue of entitlement to SMC compensation based on need for aid and attendance/housebound is considered moot.  However, the issue of entitlement to SMC under 38 U.S.C.A.§ 1114(l) prior to that date is still on appeal.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Prior to September 1, 2010, the evidence demonstrates that the Veteran required the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSION OF LAW
 
Prior to September 1, 2010, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The evidence includes a May 2008 Aid and Attendance examination report.  It was noted that although the Veteran was not bedridden and could eat unassisted, he needed assistance dressing, bathing, going to the bathroom, and walking in and out of the home.  He also required the aid and attendance of another person to protect himself from the hazards of daily living due to diagnosed disabilities.  A September 2008 Aid and Attendance examination report noted that the Veteran was bedridden, sleeping eight hours during the day.  He could eat unassisted but needed assistance dressing, bathing, going to the bathroom, and walking in and out of the home.  He needed the aid and attendance of another person to protect himself from the hazards of daily living due to diagnosed disabilities.  The Veteran was afforded a VA examination in January 2009, the report of which reflected, in relevant part, that the Veteran was not permanently bedridden, could not travel beyond his current domicile, and needed the assistance of another person to transfer from his bed, to groom, to dress/undress, to bath, and to toilet.  He had difficulty for feeding and self-grooming.  He could not walk without assistance and used a wheelchair and walker.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3), § 3.352(a) (2014).
 
As noted by the Court in Turco v. Brown, 9 Vet. App. 222 (1996), to establish eligibility for aid and attendance only one of the enumerated factors in 38 C.F.R. § 3.352(a) must be present.  In this case, the evidence cited above demonstrates that the Veteran was unable to dress or undress himself, bathe himself, or use the bathroom himself.  He needed the assistance of another person on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  

Therefore, resolving all reasonable doubt in his favor, SMC based on the need for aid and attendance must be granted. As the Board is awarding special monthly compensation based on aid and attendance, the claim at the housebound rate is moot as the rate set forth at 38 U.S.C.A. § 1114(l)  is greater than the rate set forth at 38 U.S.C.A. § 1114(s) .
ORDER

Prior to September 1, 2010, SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


